 



Exhibit 10.2(b)
Schedule identifying Split-Dollar Agreements entered into by
Non-Employee Directors of Park National Corporation and The Park National Bank,
The Richland Trust Company or The First-Knox National Bank of Mount Vernon
as identified in such Schedule, which Split-Dollar Agreements are identical to
the form of
Split-Dollar Agreement, made and entered into effective as of December 28, 2007,
between one of the bank subsidiaries of Park National Corporation
(The Park National Bank, The First-Knox National Bank of Mount Vernon
or The Richland Trust Company) and a Non-Employee Director of Park National
Corporation
          The following directors of Park National Corporation (“Park”) entered
into Split-Dollar Agreements (the “New Split-Dollar Agreements”) with the
subsidiaries of Park identified below, which Split-Dollar Agreements are
identical to the form of Split-Dollar Agreement, made and entered into effective
as of December 28, 2007, filed as Exhibit 10.2(a) to Park’s Current Report on
Form 8-K dated January 2, 2008 (File No. 1-13006):

                          Date of Amended             and Restated Split-    
Subsidiary of Park which is a Party to   Date of New Split-   Dollar Agreement
Name of Director   New Split-Dollar Agreement   Dollar Agreement   [Director
Version]
 
           
Maureen H. Buchwald
  The First-Knox National Bank of Mount Vernon, a national banking association  
December 28, 2007   May 22, 1998
 
           
James J. Cullers
  The First-Knox National Bank of Mount Vernon, a national banking association  
December 28, 2007   May 22, 1998
 
           
F. William Englefield IV
  The Park National Bank, a national banking association   December 28, 2007  
September 2, 1993
 
           
John J. O’Neill
  The Park National Bank, a national banking association   December 28, 2007  
September 2, 1993
 
           
J. Gilbert Reese
  The Park National Bank, a national banking association   December 28, 2007  
September 8, 1993
 
           
Rick R. Taylor
  The Richland Trust Company, an Ohio banking corporation   December 28, 2007  
September 29, 1993
 
           
Leon Zazworsky
  The Park National Bank, a national banking association   December 28, 2007  
September 3, 1993

